Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 05/19/2022:
Claims 1-10 have been examined.
Claims 1-10 have been amended by Applicant.
Claims 1-10 have been further amended by Examiner.
Claims 1-10 have been allowed.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Christopher J. Wheeler, Reg. No. 60,738, in a telephone interview on 06/08/2022, and in the following electronic communication on 06/09/2022. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) An information processing device that includes a processor that sends control information necessary for autonomous driving to an autonomous vehicle on which exterior monitoring cameras are mounted, the 
receiving a signal sent from a wireless communication unit included in the autonomous vehicle; 
determining a failed vehicle based on the signal from the wireless communication unit, the failed vehicle including at least one of the external monitoring cameras that has failed; 
detecting a specific vehicle, the specific vehicle being a vehicle that is planned to travel on a route at least a section of which overlaps with a planned route of the failed vehicle beginning at a failure point of the failed vehicle that includes the at least one of the exterior monitoring cameras determined to be failed; 
sending travel control information to the failed vehicle, the travel control information instructing the failed vehicle to travel in front of or behind the specific vehicle; and 
stopping the failed vehicle at a safe place at the failure point and 

2. (Currently Amended) The information processing device according to claim 1, wherein the signal from the wireless communication unit includes image information
captured by the external monitoring cameras that capture surroundings of the autonomous driving vehicle that is traveling.

3. (Currently Amended) The information processing device according to claim 1, wherein the external monitoring cameras capture areas in front of, to left and right of, and behind the autonomous driving vehicle that is traveling.

4. (Currently Amended) The information processing device according to claim 1, wherein the travel control information sent to the failed vehicle is information generated based on image information captured by the external monitoring cameras of a vehicle traveling in front of or behind the failed vehicle.

5. (Currently Amended) The information processing device according to claim 1, wherein the processor is further configured to execute a step of determining that a failure has occurred in the exterior monitoring cameras when at least one piece of image information on the areas in front of, to the left and right of, and behind the autonomous vehicle captured by the external monitoring cameras is not 

6. (Currently Amended) The information processing device according to claim 1, wherein when it is determined that the exterior monitoring camera that is one of the exterior monitoring cameras mounted on the failed vehicle for capturing the area in front of the failed vehicle has failed, the processor is further configured to execute a step of sending the travel control information to the failed vehicle to instruct the failed vehicle to travel behind the specific vehicle.

7. (Currently Amended) The information processing device according to claim 1, wherein when it is determined that the exterior monitoring camera that is one of the exterior monitoring cameras mounted on the failed vehicle for capturing the area behind the failed vehicle has failed, the processor is further configured to execute a step of sending the travel control information to the failed vehicle to instruct the failed vehicle to travel in front of the specific vehicle.

8. (Currently Amended) The information processing device according to claim 1, wherein the processor is further configured to, when a travel planned route of the specific vehicle that is traveling deviates from a travel planned route of the failed vehicle that is traveling in front of or behind the specific vehicle, execute steps of: 
detecting a same-destination vehicle that is planned to travel to the same destination as a destination of the failed vehicle, and 
sending the travel control information to the failed vehicle to instruct the failed vehicle to travel in front of or behind the same-destination vehicle.

9. (Currently Amended) The information processing device according to claim 1, wherein when it is detected that a travel planned route of the specific vehicle that is traveling deviates from a travel planned route of the failed vehicle that is traveling in front of or behind the specific vehicle, the processor is further configured to execute a step of sending the travel control information to cause the failed vehicle to temporarily stop in a specific area around a detected position and to wait for a vehicle that is traveling on the same route as the travel planned route of the failed vehicle.

10. (Currently Amended) An autonomous travelling control system comprising: 
the information processing device according to claim 1; and 
autonomous vehicles each of which receives the travel control information provided from the information processing device and drives autonomously based on the travel control information.	

Response to Amendment
Drawings
1.	Applicant’s argument in remarks filed 05/19/2022 are persuasive, and therefore the drawings objections to from the previous office action have been withdrawn.


Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-2 and 4-9 from the previous Office Action.


Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have partially overcome the 112(b) or 112 2nd paragraph rejections to claims 1-10 from the previous Office Action.
2.	Examiner’s amendments have further overcome the 112(b) or 112 2nd paragraph rejections to claims 1-10 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Abari (US 20190197497A1) taken either individually or in combination with other prior art of Jammoussi (US 20180237012A1), MIYAKE (JP 2016192028A) and FERGUSON (US 20190025819A1), who describe a computing system that receives an indication of an impaired sensor component from a first autonomous vehicle; the system that may identify a sensor type of the impaired sensor component and determine a suitable service center for servicing the sensor type based on one or more criteria; the system that may identify a second autonomous vehicle; the second autonomous vehicle that has a functional sensor component of the sensor type; the system that may send instructions to the second autonomous vehicle to drive to a location of the first autonomous vehicle and share sensor data from the functional sensor component with the first autonomous vehicle; the first autonomous vehicle that may be instructed to drive to the service center location using sensor data of the second autonomous vehicle; the second autonomous vehicle that may be instructed to drive to the service center location with the first autonomous vehicle.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is HASHIMOTO (JP 2004299587A) taken either individually or in combination with other prior art of Benosman (us 20190302784a1), Laur (US 20190027045A1), Kobayashi (US 6313758B1) and Saitou (US 6128559), who describe a technique for diagnosing a failure of a vehicle and permitting a vehicle operator to remotely operate the vehicle.
In regards to claims 1-10, Abari (US 20190197497A1) and HASHIMOTO (JP 2004299587A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
sending travel control information to the failed vehicle, the travel control information instructing the failed vehicle to travel in front of or behind the specific  vehicle; and 
stopping the failed vehicle at a safe place at the failure point and sending the travel control information to the failed vehicle to instruct it to wait until the specific vehicle arrives based on a situation when the specific vehicle is not detected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662